DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (USPN 2016/0260413 A1) in view of Applicant’s Admitted Prior Art (AAPA).

As to claim 1, You teaches a display system comprising: 
a memory configured to store comparison information (see at least [0143], [0153] “frame buffer”); and 
a processor, wherein the processor receives an image for display, generates a display image used for display, outputs the display image to a display, compares information concerning the image included in the inputted image for display and the comparison information stored in the memory, obtains a comparison result, and controls, according to the comparison result, whether or not to operate in a burn-in prevention mode (see at least [0143] “According to an embodiment of the present disclosure, the electronic device 101 may compare data of the first screen of a current display frame buffer 1110 and data of the first screen of a previous display frame buffer 1120, so as to determine a degree of a change occurring in the first screen during T seconds, which is set in advance. For example, a Total Diff (TD) value indicating the number of pixels that change may be obtained by executing an XOR operation for each pixel, and counting pixels of which an XOR operation result is 1. The electronic device 101 may readily and quickly determine a degree of a change occurring in the first screen using the XOR operation for determining whether a pixel changes. When the TD value is less than a predetermined threshold value, a change in the screen is little, and thus, it is determined that the screen has no change. However, when the TD value is greater than or equal to the threshold value, it is determined that the screen has a change. The screen may be modified and output, or the modified screen may be restored to the original screen by applying dimming, blurring, or the like to reduce burn-in, based on the TD value.”; [0152] “The frame buffer monitor may compare the screen displayed in the display with screen data stored in the frame buffer 1270, and may determine a change in the screen displayed through the display.”).
You does not directly teach wherein the processor receives an image for display including an endoscopic image obtained by picking up an image with an endoscope.
AAPA teaches wherein a processor receives an image for display including an endoscopic image obtained by picking up an image with an endoscope, generates a display image used for display, outputs the display image to a display (see at least [0003] “The endoscope system includes an image processing apparatus that performs video processing of a picked-up image (an image pickup signal) obtained by picking up an image with the electronic endoscope. The image processing apparatus can convert the image pickup signal into a video signal of an observation image used for display and the like and output the video signal to a monitor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the endoscopic image as taught by AAPA into You because You teaches that the electronic device may include a medical device (see You at least [0035], [0037], [0089]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 12, You teaches a system comprising 
a display system including a display, a memory configured to store comparison information (see at least [0143], [0153] “frame buffer”), and 
a processor, wherein the processor receives an image for display, generates a display image used for display, outputs the display image to a display, compares information concerning the image included in the inputted image for display and the comparison information stored in the memory, obtains a comparison result, and controls, according to the comparison result, whether or not to operate in a burn-in prevention mode (see at least [0143] “According to an embodiment of the present disclosure, the electronic device 101 may compare data of the first screen of a current display frame buffer 1110 and data of the first screen of a previous display frame buffer 1120, so as to determine a degree of a change occurring in the first screen during T seconds, which is set in advance. For example, a Total Diff (TD) value indicating the number of pixels that change may be obtained by executing an XOR operation for each pixel, and counting pixels of which an XOR operation result is 1. The electronic device 101 may readily and quickly determine a degree of a change occurring in the first screen using the XOR operation for determining whether a pixel changes. When the TD value is less than a predetermined threshold value, a change in the screen is little, and thus, it is determined that the screen has no change. However, when the TD value is greater than or equal to the threshold value, it is determined that the screen has a change. The screen may be modified and output, or the modified screen may be restored to the original screen by applying dimming, blurring, or the like to reduce burn-in, based on the TD value.”; [0152] “The frame buffer monitor may compare the screen displayed in the display with screen data stored in the frame buffer 1270, and may determine a change in the screen displayed through the display.”).
You does not directly teach an endoscope system wherein the processor receives an image for display including an endoscopic image obtained by picking up an image with an endoscope.
AAPA teaches wherein a processor receives an image for display including an endoscopic image obtained by picking up an image with an endoscope, generates a display image used for display, outputs the display image to a display (see at least [0003] “The endoscope system includes an image processing apparatus that performs video processing of a picked-up image (an image pickup signal) obtained by picking up an image with the electronic endoscope. The image processing apparatus can convert the image pickup signal into a video signal of an observation image used for display and the like and output the video signal to a monitor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the endoscopic image as taught by AAPA into You because You teaches that the electronic device may include a medical device (see You at least [0035], [0037], [0089]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 13, You teaches a display control method comprising: 
comparing information concerning the image included in the inputted image for display and comparison information by using information concerning the image for display before a predetermined period as the comparison information, and outputting a comparison result; and 
updating the information concerning the image for display when the comparison result indicating that a predetermined condition is not satisfied in the comparison of the information concerning the image and the comparison information is outputted and, when the information concerning the image and the comparison information continuously coincide a predetermined number of times, regarding that the predetermined condition is satisfied and shifting to a burn-in prevention mode (see at least [0143] “According to an embodiment of the present disclosure, the electronic device 101 may compare data of the first screen of a current display frame buffer 1110 and data of the first screen of a previous display frame buffer 1120, so as to determine a degree of a change occurring in the first screen during T seconds, which is set in advance. For example, a Total Diff (TD) value indicating the number of pixels that change may be obtained by executing an XOR operation for each pixel, and counting pixels of which an XOR operation result is 1. The electronic device 101 may readily and quickly determine a degree of a change occurring in the first screen using the XOR operation for determining whether a pixel changes. When the TD value is less than a predetermined threshold value, a change in the screen is little, and thus, it is determined that the screen has no change. However, when the TD value is greater than or equal to the threshold value, it is determined that the screen has a change. The screen may be modified and output, or the modified screen may be restored to the original screen by applying dimming, blurring, or the like to reduce burn-in, based on the TD value.”; [0152] “The frame buffer monitor may compare the screen displayed in the display with screen data stored in the frame buffer 1270, and may determine a change in the screen displayed through the display.”).
You does not directly teach an endoscopic image obtained by picking up an image with an endoscope.
AAPA teaches receiving an image for display including an endoscopic image obtained by picking up an image with an endoscope and generating a display image used for display (see at least [0003] “The endoscope system includes an image processing apparatus that performs video processing of a picked-up image (an image pickup signal) obtained by picking up an image with the electronic endoscope. The image processing apparatus can convert the image pickup signal into a video signal of an observation image used for display and the like and output the video signal to a monitor”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the endoscopic image as taught by AAPA into You because You teaches that the electronic device may include a medical device (see You at least [0035], [0037], [0089]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of You and AAPA teach the display system according to claim 1 (see above rejection), further comprising a display configured to display the display image, wherein the memory stores information concerning an image for display before a predetermined period inputted to the processor as the comparison information (see You at least [0143] “According to an embodiment of the present disclosure, the electronic device 101 may compare data of the first screen of a current display frame buffer 1110 and data of the first screen of a previous display frame buffer 1120, so as to determine a degree of a change occurring in the first screen during T seconds, which is set in advance. For example, a Total Diff (TD) value indicating the number of pixels that change may be obtained by executing an XOR operation for each pixel, and counting pixels of which an XOR operation result is 1. The electronic device 101 may readily and quickly determine a degree of a change occurring in the first screen using the XOR operation for determining whether a pixel changes. When the TD value is less than a predetermined threshold value, a change in the screen is little, and thus, it is determined that the screen has no change. However, when the TD value is greater than or equal to the threshold value, it is determined that the screen has a change. The screen may be modified and output, or the modified screen may be restored to the original screen by applying dimming, blurring, or the like to reduce burn-in, based on the TD value.”; [0152] “The frame buffer monitor may compare the screen displayed in the display with screen data stored in the frame buffer 1270, and may determine a change in the screen displayed through the display.” and AAPA [0003]-[0005]).

As to claim 3, the combination of You and AAPA teach the display system according to claim 2 (see above rejection), wherein, when a comparison result indicating that a predetermined condition is not satisfied in the comparison of the information concerning the endoscopic image and the comparison information is outputted by the processor, the memory updates the information concerning the image for display (see You at least [0035], [0037], [0089], [0143], [0152] and AAPA at least [0003]-[0005]).

As to claim 8, the combination of You and AAPA teach the display system according to claim 1 (see above rejection), wherein, when the information concerning the endoscopic image included in the image for display and the comparison information stored in the memory satisfy a predetermined comparison condition, the processor obtains a comparison result for shifting to the burn-in prevention mode (see You at least [0035], [0037], [0089], [0143], [0152] and AAPA at least [0003]-[0005]).

As to claim 9, the combination of You and AAPA teach the display system according to claim 1 (see above rejection), wherein, when the information concerning the endoscopic image included in the image for display and the comparison information stored in the memory continuously coincide a predetermined number of times, the processor regards that a predetermined condition is satisfied and obtains a comparison result for shifting to the burn-in prevention mode (see You at least [0035], [0037], [0089], [0143], [0152] and AAPA at least [0003]-[0005]).

As to claim 10, the combination of You and AAPA teach the display system according to claim 1 (see above rejection), wherein the processor detects a non-operation state for the display, obtains a detection result, and controls, based on the comparison result and the detection result, whether or not to operate processing in the burn-in prevention mode (see You at least [0035], [0037], [0089], [0143], [0152] and AAPA at least [0003]-[0005]).

Claims 4-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (USPN 2016/0260413 A1) in view of Applicant’s Admitted Prior Art (AAPA), further in view of Shidara et al. (USPN 2008/0284702 A1).

As to claim 4, the combination of You and AAPA teach the display system according to claim 2 (see above rejection).
You and AAPA do not directly teach wherein the processor compares color information.
Shidara teaches wherein the processor compares color information of the image in the inputted image for display and color information of an image in an image for display stored in the memory (see at least [0054] “The color temperature adjusting section 120 adjusts color temperature of images, and adjusts colors to be displayed on the panel 158 of the display device 100.”; [0055] “The long-term color temperature correcting section 124 corrects deterioration with age due to variation in luminance-time property (LT property) of respective colors R (red), G (green) and B (blue) of organic EL elements. Since the organic EL elements have different LT properties of R, G and B, a color balance is deteriorated over light emitting time. The long-term color temperature correcting section 124 corrects the color balance.”; [0083]-[0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate color comparison and correction as taught by Shidara because color comparison and correction is well known in the art when determining deterioration of display. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 5, the combination of You and AAPA teach the display system according to claim 2 (see above rejection).
You and AAPA do not directly teach wherein the processor compares luminance information.
Shidara teaches wherein the processor compares luminance information of the image in the inputted image for display and luminance information of an image in an image for display stored in the memory (see at least [0057] “The signal level correcting section 128 corrects the level of the video signal and adjusts the luminance of the video to be displayed on the panel 158 in order to prevent an image burn-in phenomenon. The image burn-in phenomenon is a phenomenon that the light emitting property is deterioration which is caused in the case where light emitting frequency of a specified pixel is higher than that of the other pixels. The luminance of the deteriorated pixel is lower than that of the other pixels which are not deteriorated, and a difference in the luminance becomes large between the deteriorated pixel and the peripheral non-deteriorated pixels. Characters are seemed to be burnt in the screen due to the difference in the luminance.”; [0095] “When the control section 104 determines whether an image displayed on the screen is a still image, the control section 104 changes a value indicating a display degree of the still image according to the determined result. The display degree of still image is called "the degree of still image". The degree of still image is changed so that the control section 104 calculates a gain according to the degree of still image. When the gains are calculated according to the degree of still image, the luminance of an image displayed through the panel 158 is adjusted so that the burn-in phenomenon can be prevented.”; and [0142] “According to one embodiment of the present invention, the last levels of the video signals are compared with the present levels of video signals, and the determination is made whether a still image is displayed based on the difference between both the levels. The degree of still image is updated according to the determined result, so that the detection can be made whether the still image is continuously displayed on the screen. When the correction coefficients (gains) for reducing the luminance in a region where a still image is displayed are calculated according to the degree of still image, the luminance of an image displayed on the screen is reduced, so that the burn-in phenomenon can be prevented.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate luminance comparison and correction as taught by Shidara because luminance comparison and correction is well known in the art when determining deterioration of display and preventing burn-in. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 7, the combination of You and AAPA teach the display system according to claim 2 (see above rejection).
You and AAPA do not directly teach wherein the memory stores an average luminance value of the endoscopic image as the comparison information, and the processor compares an average luminance value of the endoscopic image in the inputted image for display and the average luminance value stored in the memory.
Shidara teaches wherein the memory stores an average luminance value of the image as the comparison information, and the processor compares an average luminance value of the image in the inputted image for display and the average luminance value stored in the memory (see at least Abstract “A display device includes: an average value calculating section which inputs video signals having linear property and calculates an average value of levels of the video signals in each pixel; an average value memory section which sequentially stores the average values calculated by the average value calculating section; a still image determining section which determines whether a still image is displayed on a present screen based on a difference between the average value stored in the average value memory section and a last average value; a coefficient calculating section which, when the determination is made that a still image is displayed on the present screen as a result of the determination in the still image determining section, calculates coefficients for lowering luminance of an image displayed on the display device; and a coefficient multiplying section which multiplies the video signals by the coefficients calculated by the coefficient calculating section.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate average luminance comparison as taught by Shidara because luminance comparison is well known in the art when determining deterioration of display and preventing burn-in. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

As to claim 11, the combination of You and AAPA teach the display system according to claim 2 (see above rejection).
You and AAPA do not directly teach wherein the processor obtains a comparison result based on at least one comparison among comparison of color information of the endoscopic image in the inputted image for display and color information of an endoscopic image in an image for display stored in the memory, comparison of luminance information of the endoscopic image in the inputted image for display and luminance information of the endoscopic image in the image for display stored in the memory, comparison of an edge pattern of the endoscopic image in the inputted image for display and an edge pattern of the endoscopic image in the image for display stored in the memory, and comparison of an average luminance value of the endoscopic image in the inputted image for display and an average luminance value stored in the memory.
Shidara teaches wherein the processor obtains a comparison result based on at least one 
comparison among comparison of color information of the endoscopic image in the inputted image for display and color information of an endoscopic image in an image for display stored in the memory (see at least [0054] “The color temperature adjusting section 120 adjusts color temperature of images, and adjusts colors to be displayed on the panel 158 of the display device 100.”; [0055] “The long-term color temperature correcting section 124 corrects deterioration with age due to variation in luminance-time property (LT property) of respective colors R (red), G (green) and B (blue) of organic EL elements. Since the organic EL elements have different LT properties of R, G and B, a color balance is deteriorated over light emitting time. The long-term color temperature correcting section 124 corrects the color balance.”; [0083]-[0084]),
comparison of luminance information of the endoscopic image in the inputted image for display and luminance information of the endoscopic image in the image for display stored in the memory (see at least [0057] “The signal level correcting section 128 corrects the level of the video signal and adjusts the luminance of the video to be displayed on the panel 158 in order to prevent an image burn-in phenomenon. The image burn-in phenomenon is a phenomenon that the light emitting property is deterioration which is caused in the case where light emitting frequency of a specified pixel is higher than that of the other pixels. The luminance of the deteriorated pixel is lower than that of the other pixels which are not deteriorated, and a difference in the luminance becomes large between the deteriorated pixel and the peripheral non-deteriorated pixels. Characters are seemed to be burnt in the screen due to the difference in the luminance.”; [0095] “When the control section 104 determines whether an image displayed on the screen is a still image, the control section 104 changes a value indicating a display degree of the still image according to the determined result. The display degree of still image is called "the degree of still image". The degree of still image is changed so that the control section 104 calculates a gain according to the degree of still image. When the gains are calculated according to the degree of still image, the luminance of an image displayed through the panel 158 is adjusted so that the burn-in phenomenon can be prevented.”; and [0142] “According to one embodiment of the present invention, the last levels of the video signals are compared with the present levels of video signals, and the determination is made whether a still image is displayed based on the difference between both the levels. The degree of still image is updated according to the determined result, so that the detection can be made whether the still image is continuously displayed on the screen. When the correction coefficients (gains) for reducing the luminance in a region where a still image is displayed are calculated according to the degree of still image, the luminance of an image displayed on the screen is reduced, so that the burn-in phenomenon can be prevented.”), and 
comparison of an average luminance value of the endoscopic image in the inputted image for display and an average luminance value stored in the memory (see at least Abstract “A display device includes: an average value calculating section which inputs video signals having linear property and calculates an average value of levels of the video signals in each pixel; an average value memory section which sequentially stores the average values calculated by the average value calculating section; a still image determining section which determines whether a still image is displayed on a present screen based on a difference between the average value stored in the average value memory section and a last average value; a coefficient calculating section which, when the determination is made that a still image is displayed on the present screen as a result of the determination in the still image determining section, calculates coefficients for lowering luminance of an image displayed on the display device; and a coefficient multiplying section which multiplies the video signals by the coefficients calculated by the coefficient calculating section.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate color, luminance, or average luminance comparison as taught by Shidara because color and luminance comparison are well known in the art when determining deterioration of display and preventing burn-in. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (USPN 2016/0260413 A1) in view of Applicant’s Admitted Prior Art (AAPA), further in view of Park et al. (USPN 2015/0130860 A1).

As to claim 6, the combination of You and AAPA teach the display system according to claim 2 (see above rejection), 
You and AAPA do not directly teach wherein the processor compares an edge pattern of the endoscopic image in the inputted image for display and an edge pattern of an endoscopic image in an image for display stored in the memory. 
Park teaches wherein the processor compares an edge pattern of the image in the inputted image for display and an edge pattern of an image in an image for display stored in the memory (see at least Abstract “comparing the burn-in causing boundary to a boundary of the second input image to determine whether to apply burn-in compensation”; [0077] “When the burn-in causing boundary is determined by the boundary determining part 250, the compensation determining part 260 compares the burn-in causing boundary and a boundary pattern of a present input image to determine whether to apply the burn-in compensation. When the boundary pattern of the present input image is the same as the burn-in causing boundary, the compensation determining part 260 determines to compensate the present input image. When the boundary pattern of the present input image is different from the burn-in causing boundary, the compensation determining part 260 determines not to compensate the present input image.”; [0079] “ when luminance of the boundary of the present input image which is determined by the luminance analyzing part 220 is less than a luminance threshold, the compensation determining part 260 determines to compensate the present input image. When the luminance of the boundary of the present input image is sufficiently great, the burn-in is rarely perceived by a user. Thus, although the burn-in causing boundary is determined, the compensation may not be necessary.”; [0111] “When the burn-in causing boundary is determined by the boundary determining part 250, the compensation determining part 260 compares the burn-in causing boundary and a boundary pattern of a current input image to determine whether burn-in compensation should be applied.”; [0139] “When the burn-in causing boundary is determined by the boundary determining part 250, the compensation determining part 260 compares the burn-in causing boundary and a boundary pattern of a current input image to determine whether to apply the burn-in compensation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate edge/boundary pattern comparison as taught by Park into You and AAPA because AAPA teaches that burn-in easily occurs in a boundary of the endoscopic image (see AAPA [0004]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yields nothing more than predictable results to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatalkar (USPN 2007/0127569 A1)
[0024] This coefficient may represent the average color and brightness of the entire block of pixels.
[0029] The sampled images may then be stored in image storage 304. Static area detector 306 retrieves the stored images from storage 304 and successively compares the sampled images using a pixel-wise XOR operation. The comparison operation results in compared images. Here, areas in the compared images whose pixels appear as zero brightness may be marked as static areas. This static area detection technique may be used individually as described or it may be combined with one or more of the other static area detection techniques described herein or any other static area detection technique.
[0033] A burn-in preventative technique of the present invention may include blacking out all pixels in the areas marked as static. The affect of this technique is to give these pixels time to "cool down" and thus preventing burn-in. This technique may be used for areas that have been determined to have a high severity of static-ness. Another burn-in preventative technique of the present invention is to insert a "reverse pixel" pattern in the areas marked as static. The affect of this technique is to change the brightness of these pixels to prevent burn-in. An additional burn-in preventative technique of the present invention is to apply a blur-filter to the areas marked as static. Here, the reduction of the brightness of the pixels helps to prevent burn-in. This technique may be used for areas that have been determined to have a lesser severity of static-ness. Yet another burn-in preventative technique of the present invention is to explicitly change the colors of the pixels in the static areas and thus preventing burn-in. The burn-in preventative techniques provided herein are for illustrative purposes only and are not meant to limit the invention. The burn-in prevention techniques may be used individually as described or they may be combined. Operations for the components described in FIG. 3 are further described with reference to FIG. 6 below.
[0035] The sampled I-Frames may then be stored in I-Frame storage 404. Static area detector 406 retrieves the stored I-Frames from storage 404 and successively compares the sampled I-Frames using a pixel-wise XOR operation. In embodiments not meant to limit the invention, the I-Frames may be compared at the macro-block level (see, e.g., macro-block 202 in FIG. 2) or may be compared at the 8.times.8 DCT matrix level (see, e.g., block 201 in FIG. 2). Here, areas in the compared I-Frames whose coefficients match may be marked as static areas. This static area detection technique may be used individually as described or it may be combined with one or more of the other static area detection techniques described herein or any other static area detection technique.
Higashi (USPN 2006/0132653 A1)
[0031] According to another aspect of the invention, the display device comprises: a luminance level detector detecting a luminance level at each pixel position on the screen; a luminance level storing unit storing luminance levels detected at predetermined intervals by the luminance level detector; and a luminance level comparing unit comparing luminance levels before and after a predetermined time period stored in the luminance level storing unit. The video signal processor applying predetermined video signal processing and producing video signals to be displayed on the screen regards a portion on the screen as the high-luminance portion when the difference in the luminance level at pixel positions on the screen before and after a predetermine time is within a predetermined value and the luminance level after a predetermined time period is more than a predetermined value according to the luminance level comparing unit. With respect to video signals in the areas bordering on the high-luminance portions, the video signal processor lowers levels of overshoots and undershoots accompanying sharpness processing applied to cope with blurring at the edge portions caused by bilinear interpolation to reduce the luminance difference, thereby suppresses burn-in in the areas bordering on the high-luminance portions on the screen.
[0069]
Yamashita et al. (USPN 2010/0117998 A1)
[0016] It is preferable that the signal processing unit supplies a video signal for display during a display period in which video is displayed in the screen unit, and supplies a video signal for detection during a detection period in which video is not displayed in the screen unit. The signal processing unit supplies the video signal for detection in each frame and allows only pixel circuits of detection targets to emit light. The signal processing unit compares a first luminance signal outputted from the light sensor during a first period with a second luminance signal outputted from the light sensor during a second period after the first period, corrects a video signal in accordance with the comparison result and supplies the signal to the driver. The light sensor outputs the luminance signal in a time-division manner over plural detection periods. The amount of light received by the light sensor in the detection period is higher than the amount of light received by the light sensor in the display period. The signal processing unit makes a level of the video signal for detection higher than the maximum level of the video signal for display. The drive unit adjusts a rate of a light emitting period in which the pixel circuit emits light in one frame to allow the rate of the light emitting period in the detection period to be higher than the rate of the light emitting period in the display period.
[0079] The signal processing unit 10 supplies a normal video signal to the driver during a display period in which video is displayed in the screen unit 1, and supplies a video signal for luminance detection to the driver during a detection period included in a non-display period in which video is not displayed. The signal processing unit 10 supplies the video signal for detection in each frame (or in each field). The video signal for detection allows only pixels of detection targets in one frame (or one field) to emit light and allows the remaining pixels to be in a non-light emitting state. The signal processing unit 10 calculates a reduction amount of light emitting luminance in each pixel by comparing a first luminance outputted from the light sensor 8 at an initial stage (for example, at the time of factory shipping of the product) with a second luminance signal outputted from the light sensor 8 after a given time has passed from the initial stage, correcting the video signal so as to compensate the calculated reduction amount of the light emitting luminance to output the amount to the driver in the drive unit.
[0096] Comparison is made with respect to the pixel luminance data in the initial stage and in the stage after the time lapse obtained as described above to calculate current deterioration amounts. The processing of correcting burn-in of respective pixels is performed to the inputted video signal based on the current deterioration data, and the corrected signal voltage is inputted to the panel. As a result, the image having high uniformity without burn-in can be obtained as shown in FIG. 8. According to the above, it is possible to obtain a screen without burn-in by detecting luminance deterioration in each pixel and performing correction of signal data. Accordingly, it is possible to take measures against burn-in which has been the problem for the self-luminous panel. In the embodiment of the invention, the light sensor is provided at the panel system, pixels are allowed to emit light one by one and luminances of pixels are measured in the organic EL device. The measurement is performed before shipping and at the stage when the given light emitting time has passed after that, and comparison between respective data is made, thereby calculating the luminance deterioration amount in each pixel. The burn-in correction is performed with respect to the inputted video data based on the luminance deterioration amount and the data is inputted to the panel. According to the above, luminance efficiency deterioration of EL light emitting elements can be corrected and a panel having high image quality in which burn-in has been corrected can be obtained.
[0117] In the present correction system, the luminance in each pixel is measured by using the light sensor at the time of shipping, the luminance data thereof is outputted and, for example, converted into digital data and stored in a memory. After that, luminance data measured in the same manner after a given period of time has passed is outputted. Comparison is made between these luminance data and the initial value to calculate the luminance reduction amount. The signal voltage in each pixel is adjusted based on luminance reduction data obtained by the comparison to correct burn-in. In the correction operation, the time taken for the light receiving operation occupies the most of time taken for the whole correction system. Particularly, when burn-in is corrected by using the light sensor at the reverse side of the panel, luminance of panel leak light in the reverse side of the panel is reduced to approximately 1/100 as compared with the surface side. Therefore, an extremely long period of time is necessary for the burn-in correction when receiving light at the reverse side.
Claim 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        10/21/22

		/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623